Citation Nr: 0932246	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a left 
thumb fracture.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for a left knee 
disability.

4. Entitlement to service connection for residuals of head 
trauma.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 2003 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran did not appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

The Veteran asserts that he fractured his left thumb and 
sustained a head injury in a motorcycle accident in service.  
The Veteran also asserts that he experiences weakness in the 
knees, which he attributes to service. 

The service treatment records show that in July and August 
2003 the Veteran complained of right knee pain and the 
assessment was patellar femoral syndrome.

In April 2004, the Veteran was in a motorcycle accident.  
There is no documentation of the accident or that the Veteran 
was immediately treated for any injury.  In May 2004, the 
service treatment records show that the Veteran suffered a 
fracture of the left thumb from the accident, and X-rays 
showed surgical pins or screws that were surgically removed. 

On separation examination, the Veteran complained of left 
knee pain. 

In light of the above and as the evidence of record does not 
contain sufficient medical evidence to decide the claims, 
further evidentiary development is needed under the duty to 
assist.  Therefore the case is REMANDED for the following 
action:

1. Ask the Veteran to either provide 
information or submit evidence or 
authorize VA to obtain any non-federal 
records on his behalf, pertaining to 
the motorcycle accident in April 2004 
to include where the accident occurred, 
a police report, and whether he was 
initially treated for the thumb 
fracture by civilian or naval health 
care providers.  

2. Obtain the in-patient records from 
the Portsmouth Naval Hospital for 
surgery in May 2004 to remove the pins 
and screws from the left thumb.  If the 
records do not exist or further efforts 
to obtain the records would be futile, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

3. Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that that any current 
left thumb disability, including loss 
of grip, is related to the Veteran's 
left thumb fracture in April 2004. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is 
medically sound to find in favor 
of as it is to find against 
causation. 
The claims folder should be made 
available to the examiner for review. 

4. Afford the Veteran a VA examination 
to determine whether the Veteran has 
any current right or left disability 
and, if so, whether it is at least as 
likely as not that any current 
disability of the right knee is related 
to patellar femoral syndrome noted in 
July and August 2003; or any current 
disability of the left knee is related 
to the complaint of left knee pain on 
separation examination. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is 
medically sound to find in favor 
of as it is to find against 
causation. 

The claims folder must be made 
available to the examiner for review.  

5. Only if the information obtained 
shows that the Veteran suffered head 
trauma in the motorcycle accident in 
April 2004, afford the Veteran a VA 
examination to determine whether the 
Veteran has any current residuals of 
head trauma and, if so, whether it is 
at least as likely as not that any 
current residuals of head trauma are 
related to motorcycle accident in April 
2004. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is 
medically sound to find in favor 
of as it is to find against 
causation.

The claims folder must be made 
available to the examiners for review.  

6. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought remains denied, 
furnish the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




